Regency Energy Partners Reports Fourth-Quarter 2009 Results DALLAS, March 1, 2010 – Regency Energy Partners LP (Nasdaq: RGNC), (“Regency” or the “Partnership”), announced today its financial results for the fourth quarter ended December 31, 2009. Regency’s adjusted EBITDA increased to $51 million for the fourth quarter of 2009, compared to $49 million for the third quarter of 2009.Adjusted total segment margin increased to $92 million for the fourth quarter of 2009, compared to $90 million for the third quarter of 2009.For the fourth quarter of 2009, the Partnership recorded a net loss of $3 million, compared to a net loss of $11 million for the third quarter of 2009.The variance from the third quarter of 2009 to the fourth quarter of 2009 is primarily related to a non-cash change associated with the value of the derivatives embedded within the Convertible Redeemable Preferred Units issued in September Due to the contribution of the Regency Intrastate Gas System (“RIGS”) to the Haynesville Joint Venture, year-over-year comparisons are less meaningful compared to quarter-over-quarter comparisons.Please refer to Regency’s Form 10-K filed with the Securities and Exchange Commission for year-over-year comparisons. “I am pleased with Regency’s ability to achieve our goals and execute on our growth strategy in 2009.Our full-year 2009 adjusted EBITDA of $205 million was within our guidance range, we completed the Haynesville Expansion Project under budget, and we announced two expansions to our gathering assets in north Louisiana,” said Byron Kelley, chairman, president and chief executive officer of Regency.“We also made significant strides toward strengthening our balance sheet by raising more than $1.2 billion of capital in 2009 and lowering our debt/EBITDA ratio. “Looking ahead to 2010, we anticipate volumes will ramp up on the Haynesville Expansion Project, and we expect the Logansport Phase I and II Expansions to come on-line mid-year,” he continued.“We have sufficient liquidity to complete all of our currently-planned 2010 growth projects, and our growing fee-based business and assets located within several major shale plays leave Regency well-positioned for growth.” REVIEW OF SEGMENT PERFORMANCE With the creation of the Haynesville Joint Venture in March 2009, the Partnership realigned the composition of its business segments and has restated all segment information.The Haynesville Joint Venture is a general partnership that owns RIGS.Initially, Regency owned 38% of the Haynesville Joint Venture.Subsequently, on September 2, 2009, Regency purchased an additional 5% partnership interest in the Haynesville Joint Venture from an affiliate of GE Capital, increasing Regency’s total partnership interest in the Haynesville Joint Venture from 38% to 43%. Gathering and Processing - The Gathering and Processing segment includes Regency's natural gas processing and treating plants, low-pressure gathering pipelines and NGL pipeline activities.In addition, Regency reports its producer services revenue in this segment. Adjusted segment margin for Gathering and Processing, which excludes non-cash hedging gains and losses related to the Gathering and Processing segment, was $55 million for the fourth quarter of 2009, compared to $55 million for the third quarter of 2009. Total throughput volumes for the Gathering and Processing segment averaged 1.0 million MMbtu per day of natural gas, and processed NGLs averaged 25,000 barrels per day for the fourth quarter of 2009, compared to 1.0 million MMbtu per day of natural gas and 22,000 barrels for processed NGLs in the third quarter of Transportation - Following the formation of the Haynesville Joint Venture, Regency’s Transportation segment consists exclusively of its interest in the Haynesville Joint Venture.Prior periods have been restated to reflect the Partnership’s then wholly owned RIGS subsidiary as the exclusive reporting unit within this segment.After the contribution of RIGS to the Haynesville Joint Venture, Regency does not record segment margin for the Transportation segment because the income attributable to the Haynesville Joint Venture is recorded as income from an unconsolidated subsidiary. For quarter-over-quarter comparisons of the Transportation segment, Regency is providing segment information inclusive of 100% of the Haynesville Joint Venture’s segment margin.Combined transportation segment margin decreased to $12 million for the fourth quarter of 2009, compared to $14 million for the third quarter of 2009.Total combined transportation throughput volumes averaged 640,000 MMbtu per day of natural gas for the fourth quarter of 2009, compared to 736,000 MMbtu per day of natural gas for the third quarter of 2009. Contract Compression - The Contract Compression segment provides customers with turnkey natural gas compression services to maximize natural gas production, throughput and cash flow.Regency's integrated solutions include a comprehensive assessment of a customer's natural gas contract compression needs and the design and installation of a customized compression system. Segment margin for Contract Compression segment was $34 million for the fourth quarter of 2009, compared to $34 million for the third quarter of 2009.Regency’s revenue generating horsepower increased to 753,328 for the fourth quarter of 2009, compared to 743,289 of revenue generating horsepower for the third quarter of 2009. Corporate and Others – The Corporate and Others segment is primarily comprised of an interstate pipeline and the Partnership’s corporate offices.Revenue in this segment is derived from the operations of an interstate pipeline, which prior to the realignment of the business segments was reported within the Transportation segment, as well as partial reimbursements of general and administrative costs from the Haynesville Joint Venture.Segment margin in the Corporate and Others segment increased to $4 million for the fourth quarter of 2009, compared to $3 million for the third quarter of CASH DISTRIBUTIONS On January 26, 2010, Regency announced a cash distribution of 44.5 cents per outstanding common unit for the fourth quarter ended December 31, 2009. This distribution is equivalent to $1.78 on an annual basis and was paid on February 12, 2010, to unitholders of record at the close of business on February 5, In the fourth quarter of 2009, Regency generated $28 million in cash available for distribution, representing coverage of 0.65 times the amount required to cover its announced distribution to common unitholders.For the full-year of 2009, Regency generated $136 million in cash available for distribution, representing coverage of 0.87 times the amount required to cover its announced distribution to common unitholders.Excluding the 12 million common units issued in the fourth quarter of 2009, Regency’s full-year 2009 coverage ratio would have been 0.90 times the amount required to cover its announced distribution to common unitholders. “As previously disclosed, we expected that our coverage ratio would drop below 1.0 times during construction of the Haynesville Expansion Project,” said Kelley.“We anticipate a recovery to our coverage ratio as volumes ramp up on our expanded RIGS system throughout 2010.” Regency makes distribution determinations based on its cash available for distribution and the perceived sustainability of distribution levels over an extended period.In addition to considering the cash available for distribution generated during the quarter, Regency takes into account cash reserves established with respect to prior distributions, seasonality of results, and its internal forecasts of adjusted EBITDA and cash available for distribution over an extended period.Distributions are set by the Board of Directors and are driven by the long-term sustainability of the business. ORGANIC GROWTH Regency’s approximately $150 million of 2009 organic growth capital expenditures included approximately $87 million for the fabrication of new compression packages for the Contract Compression segment, $49 million spent on the Gathering and Processing segment, primarily in north Louisiana and south Texas; and approximately $14 million in the Transportation segment related to Regency’s proportionate share of expenditures of the Haynesville Joint
